DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-7) in the reply filed on September 27th, 2022 is acknowledged. The traversal is on the grounds that the Examiner has not met the burden to show that Groups I and II, Groups II and III, and Groups I and III are distinct. This is not found to be persuasive. 
For Groups I and II, the Examiner has met the burden for distinctness between a product and a process of using that product by showing that (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). The Examiner has further provided an example to support a statement of distinctness, namely that the ink of Group I can be applied to a substrate and be left wet rather than dried, potentially for the purpose of embossing (see analysis of distinctness between Groups I and II in Examiner’s Requirement for Restriction on 09/16/2022). 
For Groups II and III, the Examiner has met the burden for distinctness between a process and an apparatus for its practice by showing that (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. See MPEP § 806.05(e). The Examiner has further provided an example to support a statement of distinctness, namely that the process(es) of Group II can be practiced with a different apparatus such as a pen or through finger painting (see analysis of distinctness between Groups II and III in Examiner’s Requirement for Restriction on 09/16/2022). 
For Groups I and III, the Examiner has met the burden for distinctness between an intermediate product and a final product. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct. See MPEP § 806.05(j)). The Examiner has provided an example showing that the intermediate product, the ink, can be used in a pen rather than a printing device (see analysis of distinctness between Groups I and III in Examiner’s Requirement for Restriction on 09/16/2022). Additionally, the two Groups are patentably distinct because inks are classified separately from printing devices (inks in C09D11/322 and printing devices in B41F31/00).  
Therefore, the Examiner is of the opinion that the burden establishing distinctness between Groups I and II, Groups II and III, and Groups I and III as outlined in MPEP § 806.05(h), MPEP § 806.05(e), and MPEP § 806.05(j) has been met, and so must respectfully disagree for at least the reasons set forth above. As a result, the requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2022.


Claim Interpretation
	For the purposes of examination, the term “demonstrates” as used in claim 4 will be given its broadest reasonable interpretation in line with the specification – to have. For example, an emission spectrum in which a peak is hidden by another broader peak still “demonstrates” the hidden peak, according to the interpretation above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (WO2019053962A1) with reference to the included machine translation (hereinafter referred to as “Aoyama”). 
Regarding claim 1, Aoyama teaches a stealth white ink (see Aoyama at pg. 24, para. 4, teaching the ink composition as being invisible with visible light and emitting fluorescence upon irradiation with excitation light other than visible light; also see Example 1 of Aoyama at pg. 5, para. 10, teaching a white luminescent ink composition) comprising:
• a red coloring material that emits visible light at exposure to ultraviolet radiation (see Example 1 of Aoyama at pg. 5, para. 10-13, teaching a white luminescent ink composition comprising a red light emitter, red rare earth complex 1; also see Aoyama at pg. 3, para. 15, teaching red rare earth complex 1 as showing a maximum emission at 613 nm when excited at a wavelength of 365 nm; 613 nm is in the visible light range, while 365 nm is in the ultraviolet light range),
• a green coloring material that emits visible light at exposure to ultraviolet radiation (see Example 1 of Aoyama at pg. 5, para. 10-13, teaching a white luminescent ink composition comprising a green light emitter, GOF-SS; also see Aoyama at pg. 5, para. 12, teaching GOF-SS as having a maximum emission at 500 nm; also see Aoyama at pg. 21, para. 5, teaching the emission spectra as being obtained through the use of an excitation wavelength of 365 nm; 500 nm is in the visible light range, while 365 nm is in the ultraviolet light range), and
• a blue coloring material that emits visible light at exposure to ultraviolet radiation (see Example 1 of Aoyama at pg. 5, para. 10-13, teaching a white luminescent ink composition comprising a blue light emitter, D1184; also see Aoyama at pg. 5, para. 12, teaching D1184 as having a maximum emission at 447 nm; also see Aoyama at pg. 21, para. 5, teaching the emission spectra as being obtained through the use of an excitation wavelength of 365 nm; 447 nm is in the visible light range, while 365 nm is in the ultraviolet light range).
While Aoyama teaches the ink outlined above, Aoyama fails to explicitly teach in Example 1 an ink wherein a dry film of the stealth white ink has an a* value of from -2.0 to 2.0 and a b* value of from -10.0 to 0 at exposure to ultraviolet radiation having a wavelength of 370 nm according to CIE 1976 L*a*b* colorimetric system. However, Aoyama does teach that the ink of Example 1 has a white emission color following excitation at 365 nm (see Aoyama at pg. 11, para. 1). Furthermore, applicant discloses in their specification on pg. 4, lines 22-23 that an a* and b* value in the claimed range would produce a white color. Therefore, the white emission color of Example 1 of Aoyama would appear to necessarily include a* and b* values that fall within the ranges as claimed. See MPEP § 2112.
	Furthermore, since the a* and b* values of an ink are impacted by the mixing ratio of the coloring materials in the ink (e.g., red, green, and blue coloring materials), the mixing ratio of the coloring materials in the ink would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have routinely experimented with the mixing ratio of the coloring materials in the ink of Example 1 of Aoyama in order to adjust the a* and b* values of the ink of Aoyama to be inclusive of the claimed a* and b* range, so as to obtain a desired white emission color for the ink. A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. See MPEP § 2144.05.
It should be noted that the excitation wavelength disclosed by Aoyama is at 365 nm instead of at 370 nm, as claimed. However, since these excitation wavelength values are so close, the Examiner is treating these wavelengths as effectively the same, such that the undisclosed a* and b* values of the white ink of Example 1 of Aoyama would still necessarily meet the claimed ranges as explained in the previous paragraphs above. See MPEP § 2144.05.
	Regarding claim 2, Aoyama teaches the ink according to claim 1 outlined above, wherein the green coloring material has the smallest mass ratio of the three coloring materials in the ink (see Example 1 of Aoyama at pg. 5, para. 12; the green light emitter is 10 parts by mass in the phosphor mixture, while the red and blue light emitters are 70 and 20 parts by mass, respectively).
	Regarding claim 3, Aoyama teaches the ink according to claim 1 outlined above, wherein the ink contains 2.0 to 3.0 parts by mass of the blue coloring material relative to 1.0 part by mass of the green coloring material (see Example 1 of Aoyama at pg. 5, para. 12; the green light emitter is 10 parts by mass in the phosphor mixture, while the blue light emitter is 20 parts by mass; therefore, the ratio is 2.0 parts by mass, which falls within the claimed range). 
	However, Example 1 of Aoyama fails to explicitly teach the ink as containing 2.5 to 3.0 parts by mass of the red coloring material relative to 1.0 part by mass of the green coloring material. Despite this, Aoyama does teach that ratio of the rare earth complex to a total of 100 parts by mass of the rare earth complex and the light emitting material can be appropriately adjusted so as to obtain a desired color, and that this range can be 5 parts by mass or more and 95 parts by mass or less from the viewpoint of color adjustment (see Aoyama at pg. 23, para. 6). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to set the amount of the red rare earth complex in Example 1 of Aoyama to be between 5 and 95 parts by mass relative to the total amount of the phosphor mixture, as Aoyama discloses that the rare earth complex amount can fall anywhere within this range. Furthermore, values within this range overlap values that allow for the claim 3 red coloring material ratio limitation to be met, establishing a prima facie case of obviousness. See MPEP § 2144.05.
	Moreover, since Aoyama teaches that the amount of rare earth complex in the ink composition affects the resulting color of the ink composition (see above), the amount of red coloring material used in the ink (and thus, the amount of red coloring material relative to 1 part by mass of the green coloring material) can be considered a result-effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have routinely experimented with the amount of red coloring material relative to 1 part by mass of the green coloring material and determined the optimum or workable range to be inclusive of about 2.5 to 3.0 parts by mass in order to obtain a desired color for the ink. A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. See MPEP § 2144.05.
	Regarding claim 4, Aoyama teaches the ink according to claim 1 outlined above, wherein the ink demonstrates a fluorescence emission maximum from 605 to 645 nm and from 445 to 485 nm at exposure to ultraviolet radiation having a wavelength of 365 nm (see Example 1 of Aoyama at pg. 5, para. 12; the red light emitter has a maximum emission intensity at 613 nm, which falls within the claimed range of 605 to 645 nm; additionally, the blue light emitter has a maximum emission intensity at 447 nm, which falls within the claimed range of 445 to 485 nm; these maxima were measured at a wavelength of 365 nm, as discussed in the claim 1 analysis above).
However, Example 1 of Aoyama fails to explicitly teach the ink as demonstrating an emission maximum from 505 to 545 nm. Despite this, Aoyama does teach in Example 1 a green light emitter with a maximum emission intensity of 500 nm, which is very close to the claimed range of 505 to 545 nm (see Example 1 of Aoyama at pg. 5, para. 12). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP § 2144.05. 
It should be noted that since the ink composition of Example 1 contains these three light emitters, the white ink composition necessarily has the three maximum intensities associated with these three light emitters in its emission spectrum at an excitation wavelength of 365 nm. Applicant’s specification supports this notion by relating these three claimed ranges to the emission maxima of the three coloring materials (see applicant’s specification, pg. 5, lines 13-16, teaching the red coloring material, the green coloring material, and the blue coloring material as respectively having an emission maximum in a range of from 605 to 645 nm, from 505 to 545 nm, and from 445 to 485 nm).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama, as applied to claim 1 above, and further in view of Fukuoka et al. (US9850391B2) (hereinafter referred to as “Fukuoka”). 
Regarding claim 5, Aoyama teaches the ink of Example 1 as containing a vehicle (see Aoyama at pg. 5, para. 10, teaching the ink of Example 1 as containing an ultraviolet curable vehicle). Aoyama further teaches the vehicle used in their ink as also containing a solvent, and that known solvents, including organic solvents, can be appropriately selected and used (see Aoyama at pg. 22, para. 14-15). 
However, Aoyama fails to explicitly teach this vehicle in Example 1 as comprising an organic solvent having a mixing SP value of 13.0 (cal/cm3)0.5 or greater.  
Fukuoka teaches an ink containing a pigment, water, and a water-soluble organic solvent (see Fukuoka at Abstract). Fukuoka furthers teaches a solubility parameter (SP value) of the water-soluble organic solvent to be preferably 8.0 (cal/cm3)0.5 or greater and 15.0 (cal/cm3)0.5 or less in terms of increasing a permeating speed into a print medium (see Fukuoka at col. 12, lines 4-8). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use a water-soluble organic solvent having an SP value of 8.0 (cal/cm3)0.5 or greater and 15.0 (cal/cm3)0.5 or less in the ink/vehicle of Example 1 of Aoyama in order to increase a permeating speed into a print medium. Furthermore, this range of 8.0 (cal/cm3)0.5 or greater and 15.0 (cal/cm3)0.5 overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama, as applied to claim 1 above, and further in view of Taino et al. (JP2009052168A) with reference to the included machine translation (hereinafter referred to as “Taino”). 
Regarding claim 6, while Aoyama teaches the ink according to claim 1 outlined above, Aoyama fails to explicitly teach the ink of Example 1 as comprising a polyether polyol.
	Taino teaches a coated paper that is coated with a coating liquid containing a fluorescent dye and a fixing agent made of an aliphatic polyether polyol compound (see Taino at Abstract). Taino further teaches that a fixing agent made of an aliphatic polyether polyol compound has a higher fluorescent dye retention performance than a conventional general fixing agent, and hardly causes fading (see Taino at pg. 5, para. 3). Taino further teaches that the presence of an aliphatic polyether compound as a fluorescent dye fixing agent in the coating layer improves whiteness, white paper glossiness, and fade resistance (see Taino at pg. 5, para. 5). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use a polyether polyol as a fixing agent in the ink of Example 1 of Aoyama in order to improve the resulting whiteness and fade resistance of the composition.
	 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (WO2019053962A1) with reference to the included machine translation (hereinafter referred to as “Aoyama”), as applied to claim 1 above, and further in view of Iftime et al. (US7674326B2) (hereinafter referred to as “Iftime”). 
Regarding claim 7, while Aoyama teaches the ink according to claim 1 outlined above, Aoyama fails to explicitly teach the ink as being included in an ink set that further comprises a stealth non-white ink. 
Iftime teaches a phase change ink containing a fluorescent colorant (see Iftime at Abstract). Iftime further teaches an ink set containing an ink with a fluorescent material, and that this ink set may include fluorescent inks that are clear or transparent to the naked eye (but fluoresce upon exposure to an activating radiation source) as well as colored fluorescent inks (see Iftime at col. 4, lines 63-67 and col. 5, lines 1-4).  
In this case, ink sets containing both clear fluorescent inks and colored fluorescent inks are known in the art, as exemplified by Iftime (see Iftime at col. 4, lines 63-67 and col. 5, lines1-4). 
Therefore, one of ordinary skill in the art would have recognized at the time of the invention that the white luminescent ink of Example 1 of Aoyama could be used together in an ink set with a stealth non-white ink (i.e., a colored fluorescent ink), as doing so is already known in the art. Furthermore, ink sets are known in the art for allowing for the production of more colors in printing applications (e.g., a printer containing an ink set with four colors can produce a wider gamut of colors versus a printer containing a single color). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use the stealth white ink of Example 1 of Aoyama in an ink set containing a stealth non-white ink, or a stealth colored ink, in order to allow for the production of more colors in printing applications.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731